                                            Case 3:20-cv-00649-JD Document 6 Filed 04/24/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    STEPHANIE LEE BRIDGEMAN,                           Case No. 20-cv-00649-JD
                                                       Petitioner,
                                   8
                                                                                           ORDER OF DISMISSAL
                                                v.
                                   9

                                  10    COUNTY OF CONTRA COSTA, et al.,
                                                       Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This is a habeas case filed pro se by a non-prisoner. Petitioner seeks to obtain custody of

                                  14   her minor child. In the initial review order on February 28, 2020, the Court found that the petition

                                  15   was unexhausted and that there was no federal jurisdiction to litigate a state’s child custody

                                  16   determination. Petitioner was still provided an opportunity to amend. Petitioner was provided

                                  17   extra time, yet the time to amend has passed and petitioner has not filed an amended petition or

                                  18   otherwise communicated with the Court. This case is DISMISSED. Petitioner is again advised to

                                  19   follow the appropriate county or state procedures to pursue custody. A certificate of appealability

                                  20   is DENIED.

                                  21          IT IS SO ORDERED.

                                  22   Dated: April 24, 2020

                                  23

                                  24
                                                                                                    JAMES DONATO
                                  25                                                                United States District Judge
                                  26

                                  27

                                  28
                                            Case 3:20-cv-00649-JD Document 6 Filed 04/24/20 Page 2 of 2




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        STEPHANIE LEE BRIDGEMAN,
                                   4                                                          Case No. 20-cv-00649-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        COUNTY OF CONTRA COSTA, et al.,
                                   7
                                                       Defendants.
                                   8
                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on April 30, 2020, I WILL SERVE a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Stephanie Lee Bridgeman
                                       2727 Horizon Court
                                  18   Stockton, CA 95206
                                  19

                                  20
                                       Dated: April 24, 2020
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  26
                                                                                          Honorable JAMES DONATO
                                  27

                                  28
                                                                                          2
